Citation Nr: 0319669	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  98-07 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a seizure disorder.  


REPRESENTATION

Appellant represented by:	J. S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran had active service from December 1967 to March 
1972.  He also had a period of active duty for training with 
the National Guard in July 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating determination 
of the Wichita, Kansas, Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

A review of the record demonstrates that the veteran 
sustained a concussion and a fracture to his left mandibular 
condyle in November 1970 and a right cheekbone fracture in 
July 1987 during his period of active duty for training.

A September 1997 hospital discharge report reflects that the 
veteran was diagnosed as having seizures attributable to 
trauma.  

The veteran has not been afforded a VA examination to 
determine the nature and etiology of any current seizure 
disorder and whether it is related to his period of active 
service or his period of active duty for training.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  

2.  The RO should also arrange for the 
veteran to undergo a VA examination to 
determine the nature and etiology of any 
current seizure disorder.  All necessary 
special studies should be performed and 
all pertinent clinical findings reported 
in detail.  The examiner should offer an 
opinion on the question of whether it is 
at least as likely as not that any 
current seizure disorder is related to 
the veteran's period of active service or 
active duty for training, including any 
injuries sustained during either period 
of service.  

3.  Pursuant to 38 C.F.R. § 3.655 (2002), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied.  VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  This Remand serves as 
notice of the regulation.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate consideration.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




